Citation Nr: 0510057	
Decision Date: 04/06/05    Archive Date: 04/20/05

DOCKET NO.  00-12 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in August 2002.  Pursuant to a June 2003 
motion and the Board's granting thereof, this case has been 
advanced on the Board's docket under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004).  In February 2004, 
the Board remanded the veteran's claim for further 
development.


FINDING OF FACT

The veteran's low back disability is not of service origin or 
related to any incident of service.


CONCLUSION OF LAW

The veteran's back disability was not incurred in or 
aggravated by service, nor arthritis of the lumbosacral spine 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above; a May 2000 statement of 
the case; supplemental statements of the case in June 2002, 
October 2004, November 2004, and February 2005; and VCAA 
letters were sent in April 2001, February 2004, and April 
2004.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The April 2001, 
February 2004, and April 2004 letters informed the veteran of 
what evidence VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  In the August 2002 
hearing, the veteran reported that he had seen private 
doctors for his back condition for the first time in the late 
1970s.  The veteran was provided an opportunity to submit 
records of any such treatment.  No such records were 
identified by the veteran, and no records were furnished by 
the veteran.

The Board notes that the April 2001, February 2004, and April 
2004 letters were mailed to the appellant subsequent to the 
appealed rating decision in violation of the VCAA and the 
veteran was not specifically informed to furnish copies of 
any evidence in his possession as required by 38 C.F.R. 
§ 3.159.  The Board, however, finds that in the instant case 
the appellant has not been prejudiced by this defect.  In 
this regard, the Board notes the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The February 1969 enlistment examination is negative for a 
back disorder.

A June 1969 service medical record indicates that the veteran 
complained of pain in the left side of his lower back.  He 
stated that he had been lifting heavy milk cartons all day.  
On examination, some spasm was noted in the lower back.  
There was no physical sign of injury.  The diagnosis was 
sprain to the lower back.  

The September 1970 separation examination indicates that the 
veteran's spine was normal.  No complaints or treatment for a 
back condition were noted.

The veteran was seen at a VA outpatient clinic from 1998 to 
2004 for various.  A March 2000 VA outpatient record 
indicates that the veteran was seen for chronic low back 
pain.  He stated that he had pain on the sides of his lower 
back.  He had no numbness or tingling of the lower 
extremities.  He reported that his pain started in 1970 after 
he fell off a scaffold.  On examination, his gait was within 
normal limits, and he was able to tip toe, heel walk, and 
jump on one leg.  There was tightness of muscle on the right 
lower back more so than the left.  There was a question of a 
spasm.  Straight-leg raising was negative bilaterally.  The 
impression was chronic low back muscle pain.  

In May 2001, a VA examination was conducted.  The veteran 
reported that in 1969, he fell off a scaffold on the side of 
a ship.  He fell about six feet before a safety rope tied 
around his waist caught him.  The examiner indicated that a 
June 3, 1969 service medical record noted that the veteran 
was seen in sickbay for pain in the left lower back, the 
diagnosis was sprain.  The veteran reported that about six 
months later he developed low back pain that did not radiate 
into the lower extremities.  Since then, he had intermittent 
episodes of low back pain, which he treated with mild 
analgesics and decreased activity.  He reported that on only 
one occasion was the pain severe enough to go to bed.  He 
indicated that he continued to have intermittent low back 
pain without radiation.  

On examination, the veteran had normal gait.  He stood erect 
without pelvic obliquity or scoliosis.  He had a normal range 
of motion, with flexion to 50 degrees, extension to 25 
degrees, right lateral bending to 25 degrees and left lateral 
bending to 25 degrees.  He had no tenderness over the spinous 
processes.  Straight leg raising was limited to 80 degrees by 
hamstring tightness.  Deep tendon reflexes were active and 
equal in the knees and ankles bilaterally.  He walked on his 
heels and toes without difficulty.  He could squat and rise 
from the squatting position without assistance.  The examiner 
could detect no motor weakness or sensory loss in the lower 
extremities.  X-ray revealed small osteophytes at L2-3 and 
L3-4, with no narrowing of the disc.  No fractures, 
dislocations, or destructive lesions were noted.  

The impression was probably degenerative disc disease, L2-3 
and L3-4, based upon the presence of small osteophytes at 
those levels.  The examiner noted that the veteran's first 
episode of low back pain occurred while on military duty in 
1969, and the history of that injury varied.  The examiner 
noted that the medical notes suggested that the veteran was 
lifting heavy milk cartons, but the veteran stated that he 
fell from a scaffold.  The examiner noted that in any case, 
the veteran's first episode of low back pain occurred while 
on duty.

A June 2001 VA treatment record indicates that the veteran 
complained of pain in his lower back that radiated down his 
right leg.  He stated that his pain started when he was 
lifting a bag of rocks that weighed fifty pounds.  The pain 
was sharp and severe.  

An August 2001 VA orthopedic note indicates that the veteran 
was seen for back pain.  

In April 2002, an addendum was made to the May 2001 VA 
examination.   The examiner noted that the service medical 
records and the claims file were reviewed.  The veteran 
sustained an injury in 1969 when he fell off a scaffold on 
the ship.  He was seen in sickbay, and a diagnosis of a 
sprain was made.  He had recurrences of low back pain since 
then, but not severe enough to seek medical attention.  The 
examiner noted that the May 2001 examination was complete.  
He had a normal range of motion, and was not limited by pain, 
fatigue, weakness, or anything else.  The examiner was unable 
to determine what range of motion he might have during a 
flare-up.  The diagnosis was minimal degenerative disc 
disease, L2-3 and L3-4.  It was noted that the degenerative 
disc disease was more likely than not due to age, rather than 
the single injury he sustained in the military.  

At the August 2002 hearing, the veteran testified in relevant 
part that he injured his back when he fell off a rope 
scaffold.  He stated that it wasn't until several years later 
that he realized he had back pain.  He stated that his back 
may have been a little bit sore at the time of his injury.  
He reported that currently he had problems with bending over. 

A December 2002 VA treatment record indicates that the 
veteran presented with a history of low back pain.  He stated 
that he had moved a heavy desk over the weekend and had 
developed pain in his lower back that sometimes radiated to 
the buttocks.  He had no weakness in his legs, and no 
tingling or numbness in the back or legs.  On examination, 
there was positive straightening of lumbar lordosis with 
spasm in the paraspinous muscles of the lumbar area 
bilaterally.  He had negative straight leg raising.  There 
was normal motor strength in the hamstrings, quads, hip 
flexors, and dorsi and plantar flexors of the first toes 
bilaterally.  The impression was low back pain, spasm.  

In May 2004, a VA examination was conducted.  The veteran 
reported that he developed non-radiating low back pain in the 
1970s, which was treated with rest and medication.  Since 
then, the veteran reported having multiple episodes of 
intermittent low back pain without radiation.  He stated that 
he had sufficient pain in the lower back between January 2003 
and mid-August 2003, and was unable to work.  He remained 
inactive at home, but was not on bed rest.  In mid-August 
2003, his back had improved to the point that he resumed 
working five to six hours per day.  He took ibuprofen daily.  
He did not use an assistive device.  He avoided strenuous 
exercise and heavy lifting when not working.  

On examination, he had normal gait.  He had flexion to 90 
degrees, extension to 20 degrees with pain, right lateral 
bending to 25 degrees without pain, left lateral bending to 
25 degrees without pain, right thoracic rotation to 30 
degrees with pain, left thoracic rotation to 30 degrees with 
pain.  The pain occurred at the extremes of motion.  
Repetitive movement did not change his range or symptoms.  He 
was tender at L5.  He had no evidence of muscle spasm.  
Straight leg raising caused low back pain at 25 degrees 
bilaterally.  Neurologic deep tendon reflexes were absent in 
the knees and ankles bilaterally.  He could walk on his heels 
and toes.  Walking on his toes caused some pain in his feet.  
There was no motor weakness or sensory loss in the lower 
extremities.  There was no evidence of atrophy.  

X-rays revealed small osteophytes at the anterior inferior 
corner of L2 and L3.  He had no narrowing of the discs.  An 
MRI done in May 2003 revealed minimal degenerative changes at 
multiple levels.  There was minimal posterior bulging of the 
disc of L4-5 and L5-S1.  There was a possibility of a small 
true disc herniation at L4-5 displacing the thecal sac 
posteriorly.  There were minimal degenerative changes in the 
facet joints of L4-5 and L5-S1.  There was a moderate 
increase of fat surrounding the thecal sac in the lower and 
mid-lumbar area.  Spinal stenosis was suspected because of 
this.  

The impression was degenerative disc disease of the lumbar 
spine, and spinal lipomatosis.  There were no radicular 
symptoms, thus symptomatic herniated disc or symptomatic 
spinal stenosis were ruled out.  The examiner could detect no 
objective evidence of weakness, incoordination, fatigability, 
or loss of motion due to the above.  The examiner was unable 
to estimate the range of motion, amount of pain, and 
functional capacity during a flare-up without resorting to 
peer speculation.  The examiner stated that the onset of the 
veteran's back pain was several years after his discharge 
from the military, and the examiner did not believe that the 
veteran's current problem was related to his military 
service.  

An August 2004 VA medical opinion indicates that the 
veteran's claims file and service medical records were 
reviewed.  The examiner noted that the claims file and 
service medical records were not reviewed prior to the May 
2004 VA examination.  The examiner noted that service medical 
records revealed that he was seen in sickbay on June 3, 1969 
for pain in the left lower back as a result of lifting heavy 
milk carts.  The veteran said that his injury occurred when 
he fell off a scaffold on the side of a ship and was caught 
in the safety net.  The veteran reported that in the mid-
1970s he developed non-radiating low back pain.  He reported 
that since then, he had multiple episodes of intermittent low 
back pain without radiation.  He stated that he had 
sufficient pain in the lower back between January 2003 and 
August 2003 that he was unable to work.  He remained at home 
but not on bed rest.  By mid-August 2003 he was able to 
resume part-time work as a self-employed painter. The 
examiner noted that a review of the claims file did not 
change his opinion that the veteran had degenerative disc 
disease, lumbar spine, and spinal lipomatosis.  The onset of 
significant back pain several years after his discharge from 
the military and the fact that he only had one episode of low 
back pain during the military led the examiner to believe 
that it was more likely than not that the veteran's current 
problem was not related to his military service.  

VA treatment records from June 2003 to December 2004 show 
that the veteran was treated for low back pain.

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury, which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may be granted for any 
disease or disability that is diagnosed after discharge from 
service, when all of the evidence establishes that such 
disease or disability was incurred during service.  38 C.F.R. 
§ 3.303(d).

Service connection also may be granted when the evidence 
shows that the veteran developed a chronic disease during 
service and manifests the same disease after service.  38 
C.F.R. § 3.303.  In such a case, the post-service condition 
will be service connected however remote from the time of 
service, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2004).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that while a lay person is competent to testify as to facts 
within his own observation and recollection, such as visible 
symptoms, a lay party, such as the veteran, is not competent 
to provide probative evidence as to matters requiring 
expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The service medical records show that the veteran was seen on 
one occasion for low back complaints.  However, at the time 
of the September 1970 separation examination no back 
abnormality was shown.  Additionally, the first post service 
clinical evidence of a back disorder on file is the 2000 VA 
outpatient records.  This is more than 29 years after his 
release from active duty.  Furthermore, a VA examiner on 
several occasions, most recently and May and August 2004 has 
indicated that the veteran's current low back disabilities 
are unrelated to his period of service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
back disorder.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  As such, service 
connection for a low back disorder is not warranted.


ORDER

Entitlement to service connection for a back disorder is 
denied.



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


